DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 8, 10, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yajima et al. (PGPUB Document No. US 2016/0274358).
Regarding claim 1, Yajima teaches an information processing device comprising: 
At least one memory operable to store program code (“The storing section 120 includes a ROM having stored therein a computer program” (Yajima: 0062)); 
And at least one processor operable to read the program code and operate as instructed by the program code (“CPU 140 in executing writing and reading of various computer programs” (Yajima: 0062)), the program code being configured to cause the at least one processor to: 
Detect an attention region corresponding to a user's sense of sight (the defined gazing point POR (“attention region”) corresponding to the visual line direction ED of the user (Yajima: 0073, FIG.3)); 

Make a request for first object information related to the first object (associated image IM1 associated with object Sky Tree corresponds to the “first object information” (Yajima: 0105-0106, FIG.10)) to another computer (associated image associated with the detection target is based, from another server (Yajima: 0137)) during a first time period where the first object overlaps the attention region (Note, the Applicant’s published specification defines the “first time period” as a time period where the object overlaps with the attention region. Therefore, the time when the gazing point POR overlaps an object such as the Sky Tree of FIG.9-10 corresponds to the first time period); 
And receive the first object information transmitted from the another computer in response to the request during the first time period (the resulting associated image received from a server as shown in FIG.10 of Yajima) 
Wherein the information processing device is a device to be worn on the user's head (HMD 100 (Lacey: 0050, FIG.1)).

Regarding claim 8, Yajima teaches. The information processing device according to claim 1, wherein the program code is further configured to cause the at least one processor to: detect a peripheral region outside the attention region (VR5 within which object sky tree is located (Yajima: 0113, FIG.11)); identify a second object overlapping the peripheral region from the one or more objects (as the moon MN becomes the first object (overlapping an updated gazing point POR) second associated image IM2 overlaps the now second object (sky tree) in the peripheral region VR5 (Yajima: 0113, FIG.11)); make a request for second object information related to the second object to the another computer during a third time period where the second object overlaps the peripheral region (second associated image IM2 overlaps the peripheral region VR5); and receive the second object information transmitted from the 

Regarding claim 10, Yajima teaches the information processing device according to claim 8, wherein the number of data items of the second object information is smaller than the number of data items of the first object information (refer to the more simplified IM2 relative to IM1 (Yajima: 0113, FIG.10-11)).

Regarding claim 15, Yajima teaches the information processing device according to claim 1, wherein the program code is further configured to cause the at least one processor to set the attention region based on the user attribute (speed of the user’s eyeballs (“user attribute”) is a factor of the visual field range (Yajima: 0124))..

Regarding claim 16, Yajima teaches the information processing device according to claim 15, wherein the program code is further configured to cause the at least one processor to set the attention region based on the user's moving speed (speed of the user’s eyeballs is a factor of the visual field range (Yajima: 0124)).

Regarding claim 17, Yajima teaches the information processing device according to claim 1, wherein the program code is further configured to cause the at least one processor to display the first object information on a display during the first time period (head mounted display (Yajima: 0004)).

Regarding claim 18, Yajima teaches the information processing device according to claim 17, wherein the display is a head-mounted display (head mounted display (Yajima: 0004)).

Claim 19 is a corresponding method claim of claim 1. The limitations of claim 19 are substantially similar to the limitations of claim 1.  Therefore, it has been analyzed and rejected substantially similar to claim 19.

Claim 20 is a corresponding non-transitory recording medium claim of claim 1. The limitations of claim 20 are substantially similar to the limitations of claim 1.  Therefore, it has been analyzed and rejected substantially similar to claim 20. Yajima teaches a non-transitory recording medium (Yajima: 0177).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2, 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yajima as applied to claims 1 and 8 above, and further in view of Lo (US Patent No. 6,738,804).
Regarding claim 2, Yajima teaches the information processing device according to claim 1, wherein the program code is further configured to cause the at least one processor to make a request for the first object information to the another computer during the first time period (associated image associated with the detection target is based, from another server (Yajima: 0137)).


Regarding claim 5, Yajima does not expressly teach but Lo teaches the information processing device according to claim 1, wherein the program code is further configured to cause the at least one processor to: request the first object information only during the first time period (continuously requesting information (Lo: col.12, line 46-59) such as the associated image of Yajima while an object overlaps the gazing point POR (Yajima: 0104)); and receive the first object information only during the first time period (the resulting associated image as displayed in FIG.9-10 of Yajima).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Yajima such as to apply the server teachings of Lo, because this enables an added level of certainty in communicating with a server.

Regarding claim 9, Yajima does not expressly teach but Lo teaches the information processing device according to claim 8, wherein the program code is further configured to cause the at least one processor to repeatedly make a request for the second object information to the another computer during the third time period (Lo teaches the concept of repeatedly requesting a server for information until it has been received (Lo: col.12, line 46-59)).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Yajima such as to apply the server teachings of Lo, because this enables an added level of certainty in communicating with a server.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yajima as applied to claim 1 above, and further in view of Bradley et al. (PGPUB Document No. US 2013/0191250).
Regarding claim 3, Yajima the combined teachings as applied above does not expressly teach but Bradley teaches the information processing device according to claim 1, wherein the program code is further configured to cause the at least one processor to continuously receive the first object information during the first time period (Bradley teaches the concept of displaying video as AR overlays (Bradley: 0159). Therefore, during the period which the video is being downloaded/received by the server of Yajima corresponds to continuously receiving the first object information as claimed). 
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Yajima to further include video as associated images (“first object information”) as taught by Bradley, because this enables an added variety of information to present to the user.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yajima as applied to claim 1 above, and further in view of Emura et al. (PGPUB Document No. US 2011/0254861).
Regarding claim 4, Yajima does not expressly teach but Emura teaches the information processing device according to claim 1, wherein the program code is further configured to cause the at least one processor to: estimate a distance between the first object and the user (distances of the objects (Emura: 0105, FIG.11)); request the first object information containing a data item in accordance with the distance (the different level of information based on the distance (Emura: 0105, FIG.11)); and receive the first object information containing the data item in accordance with the distance (the resulting displayed information according to the teachings of Emura).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Yajima such as to display information based on distance (taught by Emura), because this enables an effectively way of presenting information to the user.



Allowable Subject Matter
Claims 6, 7, 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079.  The examiner can normally be reached on M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DAVID H CHU/Primary Examiner, Art Unit 2616